Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
This is in response to Applicant’s Arguments/Remarks filed on 01/15/2021, which has been entered and made of record. 

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments regarding the current claim(s) have been fully considered. But, the arguments/remarks are directed to the claims as amended, and so are believed to be answered by and therefore moot in view of the new grounds of rejection presented below.

Status of Claims
Claims 1 – 15 and 17 – 25 are pending. Claims 1 – 15 and 17 – 25 are considered below.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Leroyer, Jeremie (US-20190362506-A1, hereinafter simply referred to as Leroyer) in view of Shotton, Jamie Daniel Joseph (US-20180285697-A1, hereinafter simply referred to as Shotton).

Regarding independent claims 21 and 23, Leroyer teaches:
A method for monitoring a person performing a physical exercise based on a sequence of image frames showing an exercise activity of the person (See at least Leroyer, ¶ [Abstract, 0016], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…"), the method comprising: extracting, based on the sequence of image frames, for each image frame a set of body key points using a neural network (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…"), the set of body key points being indicative of a posture of the person in the image frame (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"); deriving, based on a subset of the body key points in each image frame, at least one characteristic parameter indicating a progression of a movement of the person (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), wherein at least one of the characteristic parameters is derived from the subset of body key points in the sequence of image frames using machine learning (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"); and detecting a start loop condition by evaluating a time progress10n of the at least one characteristic parameter (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…" – it is respectfully submitted that the disclosed duration of movement is seen to correspond to: how long the said movement lasts, from beginning (or start) to end (or finish); thus, detecting a start loop condition by evaluating a time progress10n of the at least one characteristic parameter as claimed, "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), said start loop condition indicating a transition from a start posture of the person to the movement of the person when performing the physical exercise (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…" – it is respectfully submitted that the disclosed duration of movement is seen to correspond to: how long the said movement lasts, from beginning (or start) to end (or finish); thus, said start loop condition indicating a transition from a start posture of the person to the movement of the person when performing the physical exercise as claimed, "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").
Leroyer teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Leroyer does not expressly disclose wherein the at least one characteristic parameter is not equal to any coordinate value of the body key points.
Nevertheless, Shotton teaches the concept of wherein the at least one characteristic parameter is not equal to any coordinate value of the body key points (See at least Shotton, ¶ [0078, 0094], FIGS. 5 – 7, "…In some examples a minimum distance separation between the image elements may be enforced in order to improve accuracy. Each image element is pushed through the trained scene coordinate decision forest to obtain three scene coordinates. The three image element-scene coordinate pairs are used to compute 804 a camera pose using any suitable method such as the Kabsch algorithm also known as orthogonal Procrustes alignment which uses a singular value decomposition to compute the camera pose hypothesis…", "…A data store 1020 is provided to store data such as previously received images, camera pose estimates, object pose estimates, trained random decision forests registration parameters, user configurable parameters, other parameters, 3D models of scenes, game state information, game metadata, map data and other data…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the at least one characteristic parameter is not equal to any coordinate value of the body key points as disclosed in the device of Shotton to modify the known and similar device of Leroyer for the desirable and advantageous purpose of providing a system that saves money and time by using an iterative process which gives the benefit that a subsample of image elements which are used to compute scene coordinate predictions whilst taking accuracy into account even when image elements may be noisy and may have missing image elements, as discussed in Shotton (See ¶ [0030]); thereby, helping to improve the overall system robustness by providing a system that saves money and time by using an iterative process which gives the benefit that a subsample of image elements which are used to compute scene coordinate predictions whilst taking accuracy into account even when image elements may be noisy and may have missing image elements.

Regarding independent claims 22 and 24, Leroyer teaches:
A method for monitoring a person performing a physical exercise based on a sequence of image frames showing an exercise activity of the person (See at least Leroyer, ¶ [Abstract, 0016], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…"), the method comprising: extracting, based on the sequence of image frames, for each image frame a set of body key points using a neural network (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…"), the set of body key points being indicative of a posture of the person in the image frame (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), deriving, based on a subset of the body key points in each image frame, at least one characteristic parameter indicating a progression of a movement of the person (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), wherein at least one of the characteristic parameters is derived from the subset of body key points in the sequence of image frames using machine learning (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), detecting at least one evaluation point in the movement of the person by evaluating a time progression of the at least one characteristic parameter (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…" – it is respectfully submitted that the disclosed duration of movement is seen to correspond to: how long the said movement lasts, from beginning (or start) to end (or finish); thus, detecting at least one evaluation point in the movement of the person by evaluating a time progression of the at least one characteristic parameter as claimed, "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), and evaluating a posture of the person in a respective image frame at each evaluation point or in at least one image frame in a respective predefined time interval around each evaluation point (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…" – it is respectfully submitted that the disclosed duration of movement is seen to correspond to: how long the said movement lasts, from beginning (or start) to end (or finish); thus, detecting at least one evaluation point in the movement of the person by evaluating a time progression of the at least one characteristic parameter as claimed, "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").

But, Leroyer does not expressly disclose wherein the at least one characteristic parameter is not equal to any coordinate value of the body key points.
Nevertheless, Shotton teaches the concept of wherein the at least one characteristic parameter is not equal to any coordinate value of the body key points (See at least Shotton, ¶ [0078, 0094], FIGS. 5 – 7, "…In some examples a minimum distance separation between the image elements may be enforced in order to improve accuracy. Each image element is pushed through the trained scene coordinate decision forest to obtain three scene coordinates. The three image element-scene coordinate pairs are used to compute 804 a camera pose using any suitable method such as the Kabsch algorithm also known as orthogonal Procrustes alignment which uses a singular value decomposition to compute the camera pose hypothesis…", "…A data store 1020 is provided to store data such as previously received images, camera pose estimates, object pose estimates, trained random decision forests registration parameters, user configurable parameters, other parameters, 3D models of scenes, game state information, game metadata, map data and other data…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the at least one characteristic parameter is not equal to any coordinate value of the body key points as disclosed in the device of Shotton to modify the known and similar device of Leroyer for the desirable and advantageous purpose of providing a system that saves money and time by using an iterative process which gives the benefit that a subsample of image elements which are used to compute scene coordinate predictions whilst taking accuracy into account even 

Regarding dependent claim 25, Leroyer modified by Shotton above teaches:
A non-transitory computer storage readable medium comprising computer executable program code configured to perform the method according to claim 21 (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0038, 0039, 0044, 0045, 0068], FIGS. 2 – 6, 7A and 7B, "…systems and methods for analyzing and evaluating movement of a subjects and providing feedback…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…embodiments provide a method for enabling the exercise subject to film himself/herself while performing an exercise or physical activity with his/her device (e.g., a smartphone or other mobile device), and receive automated feedback on the quality of execution of his/her movements…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The data generated by the CNN may be used, for example, by the client device 203 to render the coordinate positions of each joint, which may be displayed along with or without names of each joint in the sub-position image (e.g., as an overlay, as is illustrated in FIGS. 4-6). In some embodiments, an algorithm may be executed to calculate angles for each body part alignment for each relevant joint upon receiving coordinates of each joint for the various sub-positions…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…", "…The data storage device 820 may include a computer-readable storage medium 824 on which is stored one or more sets of instructions 826 (e.g., software) embodying any one or more of the methodologies or functions described herein…").


Allowable Subject Matter
Independent claims 1, 11, 14 and 20 are objected to as being allowable – including any intervening and/or dependent claims. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "MONITORING THE PERFORMANCE OF PHYSICAL EXERCISES"

Regarding independent claims 1, 11, 14 and 20, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: automatically detect a start loop condition by evaluating only a time progression of the at least one the characteristic parameter, said start loop condition indicating a transition from a start posture of the person to the movement of the person when performing the physical exercise, detect at least one evaluation point in the movement of the person by evaluating a time progression of the at least one characte1istic parameter, evaluate a posture of the person in a respective image frame at each evaluation point or in at least one image frame in a respective predefined time interval around each evaluation point, and automatically detect an end loop condition by evaluating only the time progression of the at least one the 

Dependent claims 2, 4 – 9, 12, 13, 15, and 17 – 19 are also allowed as a result of their dependency to their independent claims.

Specifically, the closest prior art, Leroyer, Jeremie (US-20190362506-A1, hereinafter simply referred to as Leroyer) and Shotton, Jamie Daniel Joseph (US-20180285697-A1, hereinafter simply referred to as Shotton), have been overcome by Applicant's teaching as cited above.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666